F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 10 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 ANN MICHELE CABRERA,

                Plaintiff - Appellant,

           v.                                       No. 99-4166 & 99-4193
                                                   (D. Ct. No. 98-CV-773-S)
 THOMAS J. HORGAS; DANIEL S.                               (D. Utah)
 McCONKIE,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before TACHA , McKAY , and MURPHY , Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

       These two consolidated appeals are from an order of the district court

adopting the report and recommendation of the magistrate judge in dismissing




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
plaintiff Cabrera’s complaints as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

The appeals arise out of claims made by plaintiff pro se in the district court

against defendant Mr. Horgas, who was her attorney in litigation stemming from

physical and cognitive injuries plaintiff allegedly suffered in an accident, and

against Mr. McConkie, who represented the Utah Transit Authority in that matter.

On appeal, plaintiff alleges that the district court erred in dismissing her

complaints, in which she alleged that defendants discriminated against her in

violation of the Americans With Disabilities Act, 42 U.S.C. §§ 12101-12213. We

affirm the order and deny the motion to proceed in forma pauperis.

      Plaintiff alleges that over the course of representation as her attorney,

defendant Horgas increasingly discriminated against her on the basis of her

disabilities and refused to bring in a case worker/advocate, whom plaintiff

describes as a “clarifier,” to help her understand the import of her conversations

with defendant. She also alleges that defendant McConkie, in representing the

Utah Transit Authority in the accident litigation, misled the court. Plaintiff filed

suit pursuant to 42 U.S.C. §§ 1983 and 1985, alleging that defendants Horgas and

McConkie violated her federal rights.

      The magistrate judge analyzed the allegations in plaintiff’s complaint and

determined that defendants did not act “under color of state law” as required by §

1983 and Polk County v. Dodson , 454 U.S. 312 (1981), and that the allegations


                                          -2-
did not include a claim of class-based or racially discriminatory animus as

required by § 1985 and Griffin v. Breckenridge , 403 U.S. 88 (1971). Thus, the

magistrate judge determined that plaintiff’s claims have no arguable basis for

relief in either law or fact.   See Neitzke v. Williams , 490 U.S. 319, 325 (1989).

Therefore, the magistrate judge recommended that plaintiff’s complaint be

dismissed as frivolous pursuant to § 1915(e)(2)(B). The district court adopted the

report and recommendation of the magistrate judge and dismissed the complaint.

       We have reviewed all of the pleadings and the record in this case.

Construing all of the filings liberally, as we must in the case of a pro se plaintiff,

we agree with the district court that there is no basis in law or fact for the

allegations in this complaint and that it was properly dismissed as frivolous under

28 U.S.C. § 1915(e)(2)(B). We affirm the order of the district court dismissing

the complaints for substantially the reasons given by the magistrate judge and

adopted by the district court. We further deny the motion for leave to proceed in

forma pauperis. AFFIRMED and DISMISSED.

                                          ENTERED FOR THE COURT,


                                          Deanell Reece Tacha
                                          Circuit Judge




                                            -3-